DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 30-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/1/2020.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. Publication no. 2014/0306064) in view of Hertzberg et al. (U.S. Patent no. 5,097,743).
Re claim 1, Palmer discloses a launch system 20 for launch of a vehicle 200, the launch system comprising a preliminary accelerator tube system 103 including a pre-acceleration chamber configured to receive a gas and an electric heater configured to heat the gas (see paragraphs [0218], [0228] and Fig. 10), the pre-accelerator tube being configured to contain the vehicle (see Fig. 1).
Palmer does not disclose a valve assembly downstream of the pre-acceleration chamber and in fluid communication therewith, the valve assembly including at least one pressure-releasable valve wherein opening of the at least one pressure-releasable valve of the valve assembly creates a pressure wave sufficient to accelerate the vehicle through the pre-accelerator tube.

It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the invention to modify Palmer to include a valve assembly downstream of the pre-acceleration chamber and in fluid communication therewith, the valve assembly including at least one pressure-releasable valve wherein opening of the at least one pressure-releasable valve of the valve assembly creates a pressure wave sufficient to accelerate the vehicle through the pre-accelerator tube because Hertzberg et al. teach that such a predictable arrangement will result in preventing retrograde motion of the projectile within the launch tube (see col. 4, lines 9-11).
Re claim 2, Hertzberg et al disclose that the pre-acceleration or start chamber 14 is configured for reverse longitudinal movement relative to a direction in which the vehicle is accelerated through the pre-accelerator tube (see Fig. 1).
Re claim 3, Hertzberg et al. disclose recoil or reflexive control element 42 associated with the pre-acceleration chamber (see Fig. 1).
Re claim 4, Examiner takes official notice that it is old and well known in the relevant art to position the pre-acceleration chamber atop one or more supports configured to stabilize the longitudinal movement of the chamber to ensure efficient linear progression of the projectile through the pre-acceleration tube. Thus, it would have been obvious to one of ordinary skill in the relevant art to position the pre-acceleration chamber atop one or more supports configured to stabilize the longitudinal movement of the chamber because such a predictable arrangement will result in the efficient linear progression of the projectile through the pre-acceleration tube.

Re claim 6, Palmer discloses that the pre-acceleration chamber comprises an internal heating system (see paragraph [0008]).
Re claim 7, Palmer discloses that the pre-acceleration chamber comprises one or more feed-through passages extending therethrough and comprises one or more electrical contacts positioned within the feed-through passages, wherein the one or more feed-through passages are electrically insulated and pressure sealing (see paragraph [0008]).
Re claim 8, Palmer discloses that the pre-acceleration chamber comprises an external heating system (see paragraph [0008]).
Re claim 9, Hertzberg et al. disclose that the valve assembly comprises an elongated tube with an entry valve and an exit valve, wherein one or both of the entry valve and the exit valve is a pressure-releasable valve (see col. 5, lines 7-22 and col. 9, lines 3-9).
Re claim 10, Hertzberg et al. disclose that the one or both of the entry valve and the exit valve of the valve assembly include a burst disk or membrane 20a, 20b (see Fig. 1).
Re claim 11, Hertzberg disclose that the valve assembly comprises an interconnecting line and valve configured for one or both of inflow and outflow of gas from the valve assembly (see col. 5, lines 7-22).
Re claim 12, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position a pre-accelerator loader downstream of a valve assembly and upstream of the pre-accelerator tube, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Re claim 14, Palmer discloses a gas stripper tube positioned downstream of the pre-accelerator tube, wherein the gas stripper is configured for withdrawal of gas therefrom (see paragraph [0220]).
Re claim 15, it would have been an obvious matter of design choice to include a plurality of gate valves, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any suitable valve for the particular application.   
Re claim 16, Hertzberg et al. disclose the exit portal further includes a membrane unit 20a (see Fig. 1).
Re claim 17, Hertzberg et al. disclose a main accelerator tube system 16 positioned downstream of the pre-accelerator or starting chamber 14 (see Fig. 1).
Re claim 18, Palmer disclose that the MAT comprises a main tube that is formed at least of two concentric, conductive tubes, the main tube being configured for delivery of electrical energy to the vehicle (see Fig. 2).
Re method claims 19-29, Palmer in view of Hertzberg et al. disclose the claimed apparatus and may therefor perform the claimed method.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

   
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L DIXON/Examiner, Art Unit 3644 
          
/BRIAN M O'HARA/Primary Examiner, Art Unit 3642